                        ?Sn tit QEniteb Stalest JBtsitnct Court
                        :lfor tlie ^outl^em IBt£(trtct of 4leorgtat
                                    ^apcrosis: IBtbtsiton

              ARTURO HERNANDEZ ESQUIVEL,

                         Plaintiff,                             CIVIL ACTION NO.: 5:18-cv-90


                   V.



              TRACY JONES,

                         Defendant.

                                                    ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.         Dkt. No. 9.   Plaintiff did not file Objections

              to this Report and Recommendation.            Accordingly, the Court

              ADOPTS the Magistrate Judge's Report and Recommendation,

              DISMISSES Plaintiff's Complaint, DIRECTS the Clerk of Court to

              CLOSE this case and enter the appropriate judgment of dismissal,

              and DENIES Plaintiff in forma pauperis status on appeal.

                   SO ORDERED, this           *2^                                / 2019.




                                             HON    LISA GODBEY WOOD, JUDGE
                                             UNITED/STATES DISTRICT COURT
                                             SOuiHBRN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
